DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-15 are pending.  
Election/Restrictions
Applicant's election with traverse of Group II, claims 7-15 (see below), and the following species in the reply filed on 08/25/21 is acknowledged.  
    PNG
    media_image1.png
    221
    542
    media_image1.png
    Greyscale

The traversal is on the ground(s) that Group I is part of combinations II and III because the restriction’s product by process interpretation of the reaction product is incorrect.  This is not true.  A reaction product as claimed is explicitly a product by process limitation (a “product” of a “reaction,” i.e., process).  Applicant’s remarks with respect to Groups II and III is persuasive and therefore claims 14 and 15 are included with elected Group II (i.e., claims 7-15 instead of 7-13).  
The requirement is still deemed proper and is therefore made FINAL.
Claim(s) 1-6 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/25/21.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wade (U.S. 2011/0311830) in view of Gottfried et al. (WO 98/00461) with evidence from Fish et al. (U.S. 2017/0321085).
Regarding claims 7-15, Wade teaches an intumescent coating for application onto a substrate (as in claim 14) comprising an epoxy resin (the elected film forming agent, [0057]) and a polyamide curing agent (the elected crosslinking agent, [0062]) that is reactive with the epoxy groups of the film forming resin, as in claims 8 and 10, as well as a methoxy terminated polydimethylsiloxane (e.g., MSE-100, [0056], see as evidence [0043] of Fish), and a methyloyl functional melamine compound (the elected species, [0065]).  The reaction product is not explicitly disclosed but the alkoxy functional polydimethylsiloxane discussed above is disclosed as being cured via a hydrolysis and condensation reaction in ambient moisture ([0075]) and thus would become a hydroxyl functional polydimethylsiloxane (after hydrolysis and before condensation) which would inherently react with the methyloyl functional groups on the melamine compound (methyloyl provides a hydroxyl group) during the condensation reaction to form a reaction product having a covalent bond as claimed.  The resulting compound would inherently produce nitrogen gas when combusted and after curing, as in claim 11.  
The solids content of the coating overlaps claim 13 ([0087]).  The overall composition is disclosed as being packaged in two pack/components as in claim 9 ([0089]) and one having ordinary skill in the art would realize that the epoxy component would be kept separate from the polyamine curing agent so that the epoxy does not harden prematurely.  Given the limited number of possible components (amongst the epoxy and amine components) that the polysiloxane and melamine compounds could be mixed into (e.g., both into the epoxy component, both into the amine component, both into the epoxy component and into the amine component, polysiloxane into the epoxy component with melamine in the amine component, or melamine into the epoxy component with polysiloxane in the amine component) it would be prima facie obvious to combine both the polysiloxane and melamine together in one or both of the components (thereby producing the reaction product) based on the finite number of possible embodiments.
The overall binder ingredient (i.e., polysiloxane and epoxy film forming resin) is disclosed as being 10-80wt% of the composition ([0071]) and the melamine compound is disclosed as being 1-20wt% of the composition ([0066]).  A ratio of polysiloxane to film forming resin is disclosed as being 1:10 to 10:1 ([0038], this is disclosed for a different “main embodiment” but given that there is no disclosed ratio of polysiloxane and epoxy for the “Main embodiment D” discussed above, and given that the ratio in [0038] applies when the polysiloxane and film former are blended, as in “Main embodiment D,” it would be obvious to use this range of ratio for the blend of polysiloxane and film forming resin in “Main embodiment D”).  With the above ranges in Wade, the overall composition may include approximately 30wt% of binder, which may be made up of 3wt% of polysiloxane and 27wt% of epoxy resin (within the above 1:10 to 10:1 ratio), and approximately 3 wt% of methyloyl functional 
Wade does not teach the elected oil drilling platform species as in claim 15, however, Gottfried teaches (see abstract, page 5) that oil drilling platforms benefit from intumescent coatings and therefore it would have been obvious to have used the intumescent coating of Wade on an oil drilling platform to apply the coating to all commercially viable industries with a demand for intumescent coatings.



Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787